On motion to dismiss amended bill of complaint the Chancellor entered an order as follows:
"The above cause coming on this day pursuant to Notice, upon Motion to Dismiss the Amended bill, and the Court having heard argument of counsel and being fully advised in the premises, the Court finds that there is equity in the amended bill, and that it states a cause of action for equitable relief in so far as it undertakes or attempts to interplead the funds in the hands of the plaintiff, as Trustees, for liquidation of the $1963.39 note principal and interest, but the Court finds that there is no equity in the bill in so far as it attempts to cancel the mortgage or mortgages referred to therein; therefore, it is hereby ordered and decreed that said motion be and the same is overruled, and the defendants are given fifteen (15) days in which to plead as they may be advised. *Page 151 
"It is further hereby ordered and decreed that L.J. Robbins, a practicing attorney before this Court, be and he is hereby appointed as Administrator Ad Litem to represent the estate of Phil C. Parker, deceased, in this suit in accordance with the statute in such cases provided.
"DONE AND ORDERED in Chambers at Arcadia, Florida, this 23rd day of July, A.D. 1937."
The appeal is from this order.
The amended bill of complaint sought the decree of the Court adjudicating the rights of the defendants in and to certain moneys held in trust for some or all of the parties defendant to the suit and also to cancel a certain mortgage in which the complainants had no interest either as trustees or otherwise.
The amended bill of complaint was not without equity and the allegations are sufficient to warrant the relief sought as to the funds in the hands of complainants under the legal principles stated in Lowry, et al., v. Downing Lfg. Co., et al., 73 Fla. 535,  74 So. 525.
The order appealed from should be, and is affirmed.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.